DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4a, 4a’, 6c, 6c’, 6d, 6d’, 6e, 6e’, 7””, 7””’, 8c, 8c’, 8d, 8d’, 8e, 8e’ (see Figures 11-12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-21 are objected to because of the following informalities:  Regarding claim 1, where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  See 37 CFR 1.75(i).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the embodiment comprising three rotary pistons was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Pages 29-30 of the specification briefly describes the embodiment of Figures 11-12 which comprises three pistons (although most reference numbers in these Figures are not mentioned in the description; see paragraph 2 above) but does not adequately describe the quantity, location, and operation of the slide valve(s) or passage(s) or the overall operation of the engine.  It is also unclear how the three rotary pistons connect, intermesh, or overlap with each other.  This embodiment is not enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 4-5, “a respective movable shut-off slide valve” is indefinite.  It is unclear what object (e.g., the pistons, the at least one passage, the annular cylinders) the movable shut-off slide valve is respective to.  
Regarding claims 1, 2, 6, and 16-21, the claims repeatedly reference “the passage” which is indefinite.  Line 4 of claim 1 introduces “at least one” passage so it is unclear which passage is being referenced or if the engine only requires a single passage.
Regarding claims 5-6, 15, 17, and 19, the phrases “behind…in the rotational direction” and/or “in front of…in the rotational direction” are indefinite.  Regarding two adjacent objects, it is unclear if the first one traversed in a rotational direction is considered “in front of” or “behind” the other.  Furthermore, it is unclear which object would be traversed “first” since the starting point of a rotation is unclear (e.g., is 11 before or after 1 on a clock).  
Regarding claim 7, lines 1-2, “the shut-off slide valve” is indefinite.  It is unclear which shut-off slide valve is being referenced since lines 4-5 of claim 1 introduce a respective movable shut-off slide valve such that seemingly more than one shut-off slide valve is required.
Regarding claim 9, line 2, “the valve discs” is indefinite.  Only one valve disc is recited in claim 7 such that it is unclear if more than one valve disc is required.
Regarding claim 16, lines 1-2, it is unclear if the valve or slider for closing the passage is the same as the respective movable shut-off slide valve.
Regarding claim 17, line 3, it is unclear if a compression cylinder is one of the respective annular cylinders recited in line 3 of claim 1.
Regarding claim 17, line 1, it is unclear if a shut-off slide valve is the same as a respective movable shut-off slide valve recited in lines 4-5 of claim 1.
Regarding claim 17, line 3, it is unclear if a passage is the same as at least one passage recited in line 4 of claim 1.
Regarding claim 17, lines 3-4, it is unclear if a working cylinder is one of the respective annular cylinders recited in line 3 of claim 1.
Regarding claim 17, line 4, it is unclear if a compression piston is one of the two or three rotary pistons recited in line 2 of claim 1.
Regarding claim 17, line 4, it is unclear if a passage is the same passage recited in line 3 of claim 17 or the same as at least one passage recited in line 4 of claim 1.
Regarding claim 17, line 5, it is unclear if a working piston is one of the two or three rotary pistons recited in line 2 of claim 1.
Regarding claim 17, line 6, in addition to the lack of clarity outlined in paragraph 10 above, it is unclear which passage is being referenced since line 3 and line 4 of claim 17 both introduce a passage.
Regarding claim 17, line 7, “the shut-off slide valve” is indefinite.  It is unclear which shut-off slide valve is being referenced since lines 4-5 of claim 1 introduce a respective movable shut-off slide valve such that seemingly more than one shut-off slide valve is required.
The term “shortly after” in claim 18is a relative term which renders the claim indefinite. The term “shortly after” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This renders the passage closing time indefinite.
Regarding claim 19, line 3, it is unclear if a shut-off slide valve is the same valve referenced in line 7 of claim 17 or lines 4-5 of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to further limit the subject matter from the claim upon which it depends since all cross-sections are one of stepless or stepped.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 10-11, and 13-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser (DE 19954480 A1 using machine translation).
Regarding claim 1, Kaiser discloses an internal combustion engine (Figure 4) for producing mechanical drive power by combustion of a fuel, comprising: two or three rotary pistons [1] which are rotationally fixedly connected to an output shaft [11] and rotatably arranged in a respective annular cylinder [10]; and at least one passage [20] between the annular cylinders [10] and a respective movable shut-off slide valve [4] for periodically closing the cylinders [10] adjacent to the passage [20] (pages 2-3 and Figures 1 and 4-6).
Regarding claim 4, Kaiser discloses the internal combustion engine according to claim 1, wherein a first of the rotary pistons [1] is a compression piston (see left piston [1] in Figure 4) in a compression cylinder [10], and a second of the rotary pistons [1] is a working piston (see right piston [1] in Figure 4) in a working cylinder [10], wherein the rotary pistons [1] are arranged offset to one another in a rotational direction (pages 2-3 and Figures 1 and 4).
Regarding claim 5, Kaiser discloses the internal combustion engine according to claim 4, wherein the working piston [1] (see right piston [1] in Figure 4) is arranged offset in front of the compression piston [1] (see left piston [1] in Figure 4) in the rotational direction (Figures 1 and 4).
Regarding claim 6, Kaiser discloses the internal combustion engine according to claim 4, wherein a first of the shut-off slide valves [4] (see left barrier wall in Figure 4) is arranged in the compression cylinder [10] behind the passage [20] (specifically see entrance to channel [20] through compression lock [21]) in the rotational direction of the compression piston [1], and a second of the shut-off slide valves [4] (see right barrier wall in Figure 4) is arranged in the working cylinder [10] in front of the passage [20] (specifically see exit of channel [20] through expansion lock [22]) in the rotational direction of the working piston (pages 2-3 and Figures 1 and 4-6).
Regarding claim 10, Kaiser discloses the internal combustion engine according to claim 1, wherein the rotary pistons [1] have an angular or a rounded cross-section (see Figure 4; wherein the pistons are substantially triangular).
Regarding claim 11, Kaiser discloses the internal combustion engine according to claim 10, wherein the rotary pistons [1] have a rectangular or triangular cross-section (see Figure 4; wherein the pistons are substantially triangular).
Regarding claim 13, Kaiser discloses the internal combustion engine according to claim 4, wherein the first rotary piston [1] has a reducing cross-section against the rotational direction (see trailing piston flank [3] of compression piston [1]), and/or the second rotary piston [1] has a reducing cross-section (see leading piston flank of working piston [1] in Figure 4) in the rotational direction (pages 2-3 and Figure 4).
Regarding claim 14, Kaiser discloses the internal combustion engine according to claim 13, wherein, in each case, the reducing cross-section is stepless or stepped (Figure 4; wherein the reducing cross-sections are stepless).
Regarding claim 15, Kaiser discloses the internal combustion engine according to claim 6, wherein in the rotational direction of the rotary pistons [1], an inlet opening [7] for fresh gas is arranged on the compression cylinder [10] behind the first shut-off slide valve [4], and an outlet opening [8] for the exhaust gas is arranged on the working cylinder [10] in front of the second shut-off slide valve [4] (pages 2-3 and Figure 4).
Regarding claim 16, Kaiser discloses the internal combustion engine according to claim 1, further comprising a valve or slider [21, 22] for closing the passage [20] (page 3 and Figures 4-5).
Regarding claim 17, Kaiser discloses a method for operating an internal combustion engine according to claim 1, comprising the steps of: closing a compression cylinder [10] (see left cylinder space [10] in Figure 4) by a shut-off slide valve [4] (see left barrier wall [4] in Figure 4) behind a passage [20] to a working cylinder [10] (see right cylinder space [10] in Figure 4) in a rotational direction of a compression piston [1] (see left compression piston [1] in Figure 4), and closing a passage [20] in the working cylinder [10] by a working piston [1] (see right working piston [1] in Figure 4); compressing fresh gas in the passage [20] and/or between the compression piston [1] and the shut-off slide valve [4]; igniting a fuel (via spark plug [26]) in the compressed fresh gas; and expanding heated gas in the working cylinder [10] with output of mechanical power to the working piston [1] (pages 2-3 and Figures 1 and 4-6).
Regarding claim 18, Kaiser discloses the method according to claim 17, including closing the passage [20] by the compression piston [1] before or shortly after ignition of the fuel (page 3 and Figures 4-6).
Regarding claim 19, Kaiser discloses the method according to claim 17, wherein before expansion of the heated gases or before introduction of the compressed gases into the working cylinder [10], the working cylinder [10] is closed by a shut-off slide valve [4] (see right barrier wall [4] in Figure 4) in front of the passage [20] in the rotational direction of the working piston [1] (page 3 and Figures 4-6).
Regarding claim 20, Kaiser discloses the method according to claim 17, including periodically closing the passage [20] by the compression piston [1] and the working piston [1] simultaneously (page 3 and Figures 4-6).
Regarding claim 21, Kaiser discloses the method according to claim 17, including introducing the compressed fresh gas into the working cylinder [10] before ignition and before the compression piston [1] closes the passage [20] (page 3 and Figures 4-6).
Claims 1-6, 10, and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raabe (DE 19538171 A1; using machine translation).
Regarding claim 1, Raabe discloses an internal combustion engine (Figure 1) for producing mechanical drive power by combustion of a fuel, comprising: two or three rotary pistons [4, 6] which are rotationally fixedly connected to an output shaft [7] and rotatably arranged in a respective annular cylinder [3, 5]; and at least one passage [8] between the annular cylinders [3, 5] and a respective movable shut-off slide valve [12, 13] for periodically closing the cylinders [3, 5] adjacent to the passage [8] (pages 3-5 and Figures 1-3 and 7).
Regarding claim 2, Raabe discloses the internal combustion engine according to claim 1, wherein the passage [8] between the cylinders [3, 5] is configured as a combustion chamber [9] (pages 3-4 and Figures 1-3).
Regarding claim 3, Raabe discloses the internal combustion engine according to claim 2, wherein the combustion chamber [9] has an ignition device for the fuel (page 4 and Figures 1-3; “optionally ignited by one of the known methods”).
Regarding claim 4, Raabe discloses the internal combustion engine according to claim 1, wherein a first of the rotary pistons [4, 6] is a compression piston [4] in a compression cylinder [3], and a second of the rotary pistons [4, 6] is a working piston [6] in a working cylinder [5], wherein the rotary pistons [4, 6] are arranged offset to one another in a rotational direction (pages 3-5 and Figures 2, 3, and 7; wherein the rotors [4, 6] are offset as shown in Figure 7).
Regarding claim 5, Raabe discloses the internal combustion engine according to claim 4, wherein the working piston [6] is arranged offset in front of the compression piston [4] in the rotational direction (Figure 7).
Regarding claim 6, Raabe discloses the internal combustion engine according to claim 4, wherein a first of the shut-off slide valves [12] is arranged in the compression cylinder [3] behind the passage [8] in the rotational direction of the compression piston [4], and a second of the shut-off slide valves [13] is arranged in the working cylinder [5] in front of the passage [8] in the rotational direction of the working piston [6] (pages 3-4 and Figures 1-3 and 7).
Regarding claim 10, Raabe discloses the internal combustion engine according to claim 1, wherein the rotary pistons [4, 6] have an angular or a rounded cross-section (page 3 and Figure 2; wherein portions of the rotors [4, 6] are rounded (see [14, 14’]) and portions are angular).
Regarding claim 15, Raabe discloses the internal combustion engine according to claim 6, wherein in the rotational direction of the rotary pistons [4, 6], an inlet opening [10] for fresh gas is arranged on the compression cylinder [3] behind the first shut-off slide valve [12], and an outlet opening [11] for the exhaust gas is arranged on the working cylinder [5] in front of the second shut-off slide valve [13] (pages 3-4 and Figures 1 and 3).
Regarding claim 16, Raabe discloses the internal combustion engine according to claim 1, further comprising a valve or slider [23, 24] for closing the passage [8] (page 4 and Figure 3).
Regarding claim 17, Raabe discloses a method for operating an internal combustion engine according to claim 1, comprising the steps of: closing a compression cylinder [3] by a shut-off slide valve [12] behind a passage [8] to a working cylinder [5] in a rotational direction of a compression piston [4], and closing a passage [8] in the working cylinder [5] by a working piston [6]; compressing fresh gas in the passage [8] and/or between the compression piston [4] and the shut-off slide valve [12]; igniting a fuel in the compressed fresh gas; and expanding heated gas in the working cylinder [5] with output of mechanical power to the working piston [6] (pages 3-4 and Figures 1-3).
Regarding claim 18, Raabe discloses the method according to claim 17, including closing the passage [8] by the compression piston [4] before or shortly after ignition of the fuel (page 4 and Figure 3).
Regarding claim 19, Raabe discloses the method according to claim 17, wherein before expansion of the heated gases or before introduction of the compressed gases into the working cylinder [5], the working cylinder [5] is closed by a shut-off slide valve [13] in front of the passage [8] in the rotational direction of the working piston [6] (page 4 and Figure 3).
Regarding claim 20, Raabe discloses the method according to claim 17, including periodically closing the passage [8] by the compression piston [4] and the working piston [6] simultaneously (page 4 and Figure 3).
Regarding claim 21, Raabe discloses the method according to claim 17, including introducing the compressed fresh gas into the working cylinder [5] before ignition and before the compression piston [4] closes the passage [8] (page 4 and Figure 3; “[w]hen fresh gas flows into the combustion chamber 8, a certain excess portion of the fresh gas also reaches the expansion space 21”).

Additional Subject Matter
Claims 7-9 and 12 are not rejected under art; however, they are rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and are therefore not allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746